Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's response to the previous Office action, dated October 13, 2022, has been received. By way of this submission, Applicant has amended claims 1, 3, 10, 13, and 15-16, and cancelled claims 9 and 14.
Claims 1-8, 10-13, and 15-21 are currently pending in the application. Claims 7, 12, and 19-21 remain withdrawn from consideration.
Claims 1-6, 8, 10-11, 13, and 15-18 are therefore under examination before the Office.
The rejections of record can be found in the previous Office action, dated July 13, 2022.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
Claims 1-4 were previously rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matthews (Blood. 1999 Jan 15;93(2):737-45, cited in IDS).
Applicant's amendments to the claims have addressed this issue, and this rejection is hereby withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8, and 18 were previously rejected under 35 U.S.C. 103 as being unpatentable over Matthews in view of U.S. patent 5,273,738 (cited in IDS, hereafter referred to as "the '738 patent”).
Claims 1-4, 9, 11, 13, and 15 were previously rejected under 35 U.S.C. 103 as being unpatentable over Matthews in view of Louis (Blood. 2009 Mar 12;113(11):2442-50, cited in IDS) and Qasim (Sci Transl Med. 2017 Jan 25;9(374):eaaj2013).
Claims 1-4 and 17 were previously rejected under 35 U.S.C. 103 as being unpatentable over Matthews in view of U.S. patent 5,273,738 and Buchsbaum (Cancer Res. 1992 Feb 1;52(3):637-42).
Applicant argues that the prior art does not teach all the limitations of the claims as amended; specifically, the depletion of cells in preparation of the subject undergoing adoptive cell therapy.
Applicant's amendments to the claims have not fully addressed this issue. In the interest of compacting prosecution, the above rejections are hereby withdrawn, and the following new grounds of rejection is issued in their place:

Claims 1-6, 8, 10-11, 13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Matthews in view of Louis (Blood. 2009 Mar 12;113(11):2442-50, cited in IDS), Qasim (Sci Transl Med. 2017 Jan 25;9(374):eaaj2013), U.S. patent 5,273,738 (cited in IDS, hereafter referred to as "the '738 patent”), and Buchsbaum (Cancer Res. 1992 Feb 1;52(3):637-42).
Matthews teaches the use of radiolabeled antibodies against CD45 to deliver irradiation selectively to lymphohematopoietic tissues (page 737, left column, second paragraph). Matthews also teaches that treatment with 131I-anti-CD45 antibody alone is sufficient to allow engraftment of donor cells at 131I doses that are well tolerated, and that 131I -labeled anti-CD45 antibody might provide a less toxic method for selective ablation of marrow and might enable reconstitution with autologous hematopoietic cells modified by gene therapy (page 744, left column, second paragraph).
Matthews further teaches that treatment with an 131I -anti-CD45 antibody results in over eighty percent engraftment of donor granulocytes (Table 2), which indicates that at least fifty percent of the subject's native cells were depleted.
Matthews further teaches that treatment with low doses of an 131I -anti-CD45 antibody is not myeloablative and does not result in fatal nonhematopoietic toxicity (page 743, left column, second paragraph).
While Matthews does not teach that the treatment with low doses of an 131I -anti-CD45 antibody does not deplete neutrophils in the subject, the instantly claimed active method steps are identical to the method steps taught by Matthews, and would therefore elicit identical functional properties whenever performed. The preservation of neutrophils is a natural result of the prior art. Matthews therefore inherently teaches this aspect of the claims. 
However, Matthews does not explicitly teach that the above method is useful for depleting a subject's immune cells in preparation of the subject undergoing adoptive cell therapy, nor the doses of radiation.
Loius teaches that lymphoid depletion is used prior to adoptive cell therapy; for example, melanoma patients receiving chemotherapy before the adoptive transfer of ex vivo expanded, melanoma specific tumor-infiltrating lymphocytes (TILs), showed enhanced repopulation and proliferation of the transferred cells as well as regression of metastatic melanoma (page 2442, right column, first paragraph). 
Louis also teaches the use of an anti-CD45 antibody for lymphodepletion prior to treatment with autologous cytotoxic T cells which target an antigen of interest (CAR-T). Louis further teaches that lymphodepleting antibodies are an attractive, less toxic option for lymphodepletion as opposed to chemotherapy or radiation because they are highly cell-specific and cause little bystander cell damage (page 2448, left column, second paragraph). Louis also teaches that this method of lymphodepletion increases the level of antigen-specific cytotoxic T cells post-infusion (page 2448, left column, fourth paragraph).
Louis also teaches that lymphocyte counts returned to normal within nine days after the administration of an anti-CD45 antibody (page 2448, left column, third paragraph).
Qasim teaches the use of gene editing with TALEN to disrupt cell surface expression of the alpha-beta T cell receptor in CAR-T cells which target CD19 (page 1, right column, second paragraph). Qasim further teaches that this modification to CAR-T cells is useful in treating patients with refractory relapsed B cell acute lymphoblastic leukemia after lymphodepletion by offering a more “universal” CAR-T cell therapy with reduced graft-versus-host disease (see, generally, page 5).
The '738 patent teaches BC8, an antibody against CD45 (col. 7, lines 3-35). The '738 patent also teaches radiolabeling the above antibody with iodine-131 at a therapeutic dose of 100 millicuries (col. 8, lines 42-68). According to Applicant's specification at paragraph 0149 and Table 2, 100 millicuries of iodine-131 results in a total marrow absorbed dose of 217 centrigrays. The '738 patent therefore inherently teaches this aspect of claim 8.
The '738 patent further teaches that the above radiolabeled antibody is useful for selectively delivering radiation homogenously to lymphoid and marrow tissues (claim 1).
The '738 patent further teaches that the effective dose of the above antibody may be between 0.1-2 mg/kg, which is pertinent to claim 18.
Buchsbaum teaches that, when using an antibody labeled with 131I for cancer therapy, pre-treatment with an unlabeled version of the same antibody promotes uptake of the radiolabeled antibody at ratios of 1:9 and 1:24 of radiolabeled:unlabeled antibody, which is within the limits of claim 17 (see, e.g., abstract and Figure 4). Buchsbaum also teaches that the administration of both radiolabeled and unlabeled antibodies may be simultaneous (page 639, left column, second paragraph and page 641, left column, second paragraph: "Press et al. (7) reported that tumor localization and retention of 131I-labeled MB-1 was greater when labeled antibody was infused simultaneously with a high dose of unlabeled antibody (10 mg/kg) than with low (0.5 mg/kg) or intermediate (2.5 mg/kg) doses.")
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to combine the teachings of the cited references to arrive at the claimed invention. An ordinary artisan would have been motivated to do so, and have a reasonable expectation of success, since both Matthews and Louis teach the use of an anti-CD45 antibody as a lymphodepleting agent, and Louis further explains that such an agent is a useful alternative to chemotherapy prior to adoptive cell transfer within the nine day window of relative lymphodepletion after administration of the antibody. 
Louis also notes the advantages of combining a lymphodepleting anti-CD45 antibody with autologous CAR-T cell therapy, while Qasim teaches the advantages of deleting a TCR receptor in a CAR-expressing T cell. 
Additionally, according to Matthews, Buchsbaum and the '738 patent, anti-CD45 antibodies radiolabeled with 131I were known in the art, and both Matthews and the ‘738 patent are concerned with efficient delivery of radiation selectively to lymphohematopoietic tissues. The dosages taught by the ‘738 patent would inform a person of ordinary skill as to administer the anti-CD45 antibody BC8 to accomplish this desired task. Likewise, the advantages of pre-treatment with an unlabeled version of the same antibody to promote uptake of the radiolabeled antibody were taught by Buchsbaum. The skilled artisan could combine the teachings of the above references to arrive at the claimed invention, with each component of the combination performing its known, predicted function, and the combination would yield a predictable result.
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). MPEP 2144.06.
All the claimed elements were known in the prior art and one of ordinary skill in the art could have arrived at the claimed invention by using known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, the invention, as a whole, was prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11, 14-18, and 20 of copending Application No. 16/840,806 (reference application). 
Claims 1-4, 8-11, and 13-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14, 16-17, 21, and 23 of copending Application No. 17/761,579 (reference application).
Claims 1, 4-6, and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27-28, and 32-34 of copending Application No. 16/639,911 (reference application).
Claims 1-6, 8-11, and 13-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14, 17-18, 22, and 25-39 of copending Application No. 16/754,400 (reference application). 

Applicant argues that the prior art does not teach all the limitations of the claims as amended; specifically, the depletion of cells in preparation of the subject undergoing adoptive cell therapy.
Applicant's amendments to the claims have not fully addressed this issue. In the interest of compacting prosecution, the above rejections are hereby withdrawn, and the following new grounds of rejection are issued in their place:

Claims 1-6 and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11, 14-18, and 20 of copending Application No. 16/840,806 (reference application) in view of Louis. 
The '806 application claims a method for treating a subject having a disease or disorder involving cells expressing CD45, the method comprising: administering to the subject an effective amount of a non-myeloablative lymphodepletive therapeutic composition comprising: an isolated binding agent that is 131I-labeled and is provided in the therapeutic composition in a therapeutically effective amount comprising a protein dose of 0.1-100 ug/kg subject weight and a radiation dose of 50-80 mCi which binds to CD45(claim 11).
While the '806 application does not claim depleting a subject's immune cells, both the instant claim 1 and the reference claim 11 describe the same active step of administering an effective amount of a radiolabeled anti-CD45 antibody. As the active steps are identical, the method of the reference application would naturally perform the same function as claimed in the instant application. See In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966) and MPEP 2112.02(II).
While the '806 application does not explicitly claim that the above method is performed in preparation of the subject undergoing adoptive cell therapy, Loius teaches that lymphoid depletion is used prior to adoptive cell therapy; for example, melanoma patients receiving chemotherapy before the adoptive transfer of ex vivo expanded, melanoma specific tumor-infiltrating lymphocytes (TILs), showed enhanced repopulation and proliferation of the transferred cells as well as regression of metastatic melanoma (page 2442, right column, first paragraph). 
Louis also teaches the use of an anti-CD45 antibody for lymphodepletion prior to treatment with autologous cytotoxic T cells which target an antigen of interest (CAR-T). Louis further teaches that lymphodepleting antibodies are an attractive, less toxic option for lymphodepletion as opposed to chemotherapy or radiation because they are highly cell-specific and cause little bystander cell damage (page 2448, left column, second paragraph). Louis also teaches that this method of lymphodepletion increases the level of antigen-specific cytotoxic T cells post-infusion (page 2448, left column, fourth paragraph).
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to combine the teachings of the '806 application and Louis to arrive at the claimed invention. Loius teaches that anti-CD45 antibodies are useful for lymphodepletion prior to adoptive cell therapy, and the antibody of the '806 application is claimed to be useful for affecting lymphodepletion.

Claims 1-4, 8, 10-11, 13, and 15-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14, 16-17, 21, and 23 of copending Application No. 17/761,579 (reference application) in view of Louis.
The '579 application claims a method for treating a hemoglobinopathy or a hematological disease or disorder comprising administering a composition comprising an effective amount of a radiolabeled anti-CD45 antibody (claim 1), and wherein the radiolabeled anti-CD45 antibody depletes at least 50% of lymphocytes of the subject but does not induce myeloablation in the subject (claim 14).
While the '579 application does not claim depleting a subject's immune cells, both the instant claim 1 and the reference claim 11 describe the same active step of administering an effective amount of a radiolabeled anti-CD45 antibody. As the active steps are identical, the method of the reference application would naturally perform the same function as claimed in the instant application. See In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966) and MPEP 2112.02(II).
While the '579 application does not explicitly claim that the above method is performed in preparation of the subject undergoing adoptive cell therapy, Loius teaches that lymphoid depletion is used prior to adoptive cell therapy; for example, melanoma patients receiving chemotherapy before the adoptive transfer of ex vivo expanded, melanoma specific tumor-infiltrating lymphocytes (TILs), showed enhanced repopulation and proliferation of the transferred cells as well as regression of metastatic melanoma (page 2442, right column, first paragraph). 
Louis also teaches the use of an anti-CD45 antibody for lymphodepletion prior to treatment with autologous cytotoxic T cells which target an antigen of interest (CAR-T). Louis further teaches that lymphodepleting antibodies are an attractive, less toxic option for lymphodepletion as opposed to chemotherapy or radiation because they are highly cell-specific and cause little bystander cell damage (page 2448, left column, second paragraph). Louis also teaches that this method of lymphodepletion increases the level of antigen-specific cytotoxic T cells post-infusion (page 2448, left column, fourth paragraph).
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to combine the teachings of the '579 application and Louis to arrive at the claimed invention. Loius teaches that anti-CD45 antibodies are useful for lymphodepletion prior to adoptive cell therapy, and the antibody of the '579 application is claimed to be useful for affecting lymphodepletion.

Claims 1-6, 8, 10-11, 13, and 15-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14, 17-18, 22, and 25-39 of copending Application No. 16/754,400 (reference application) in view of Louis. 
The '400 application claims a method for treating a human subject having a hematological malignancy or a solid cancer, the method comprising: administering to the subject an effective amount of a radiolabeled anti-CD45 antibody, wherein the effective amount is an amount sufficient to lymphodeplete the subject (claim 1). The '400 application further claims that the radiolabeled anti-CD45 antibody is radiolabeled BC8 (claim 2), and that the radiolabeled anti-CD45 antibody is radiolabeled with 131I (claim 3).
While the '400 application does not claim depleting a subject's immune cells, both the instant claim 1 and the reference claim 11 describe the same active step of administering an effective amount of a radiolabeled anti-CD45 antibody. As the active steps are identical, the method of the reference application would naturally perform the same function as claimed in the instant application. See In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966) and MPEP 2112.02(II).
While the '400 application does not explicitly claim that the above method is performed in preparation of the subject undergoing adoptive cell therapy, Loius teaches that lymphoid depletion is used prior to adoptive cell therapy; for example, melanoma patients receiving chemotherapy before the adoptive transfer of ex vivo expanded, melanoma specific tumor-infiltrating lymphocytes (TILs), showed enhanced repopulation and proliferation of the transferred cells as well as regression of metastatic melanoma (page 2442, right column, first paragraph). 
Louis also teaches the use of an anti-CD45 antibody for lymphodepletion prior to treatment with autologous cytotoxic T cells which target an antigen of interest (CAR-T). Louis further teaches that lymphodepleting antibodies are an attractive, less toxic option for lymphodepletion as opposed to chemotherapy or radiation because they are highly cell-specific and cause little bystander cell damage (page 2448, left column, second paragraph). Louis also teaches that this method of lymphodepletion increases the level of antigen-specific cytotoxic T cells post-infusion (page 2448, left column, fourth paragraph).
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to combine the teachings of the '400 application and Louis to arrive at the claimed invention. Loius teaches that anti-CD45 antibodies are useful for lymphodepletion prior to adoptive cell therapy, and the antibody of the '400 application is claimed to be useful for affecting lymphodepletion.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Manjili (US20130309213A1) teaches that lymphodepletion is a required step prior to adoptive cell transfer for treatment of cancer (para. 0005). Rosenberg (Nat Rev Cancer. 2008 Apr;8(4):299-308) teaches that lymphodepletion before ACT is an important component of the treatment (page 300, "At a glance", also see page 302, left column, last paragraph and Figure 2). Rosenberg also suggests that modifications to host lymphodepletion by more selective depletion of T cells may improve ACT (Table 2).

No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280. The examiner can normally be reached Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PETER JOHANSEN/            Examiner, Art Unit 1644                 

/AMY E JUEDES/            Primary Examiner, Art Unit 1644